DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/836766 filed on 03/31/2020  have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of receiving data, classifying information and determining an action. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. A method, comprising:  2receiving, by a computer system of an autonomous vehicle, a transferrable output 3layer for a neural network of the autonomous vehicle, the transferrable output layer comprising 4environment-specific actions for an infrastructure;  5mapping, by the computer system, the transferrable output layer into an output 6layer of the neural network of the autonomous vehicle;  7receiving, at the computer system, sensor data from a sensor of the autonomous 8vehicle;  9classifying, by the neural network of the autonomous vehicle, the sensor data;  10and, 11determining, at the computer system, an output action based on the classification 12of the sensor data using the transferrable output layer.
The claims recite a computer system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of receiving data, classifying information and determining an action. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “computer system”, nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “computer system” described in paragraph [0047] of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner note: If clear vehicle control is disclosed this would overcome the 101 
Regarding claims 2 and 14, applicant recites “vision sensor”. However, the mere clarification of the generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 3-9, 12-13, 15-17 and 19-20, applicant recites merely data processing. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception

Regarding claim 10, applicant recites a system performing functionalities identical to those of the method of claim 1. The integration of a system in claim 10 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 19, applicant recites a infrastructure performing functionalities identical to those of the method of claim 1. The integration of a infrastructure in claim 19 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortazavi et al. [US 2021/0001882 A1], hereinafter referred to as Mortazavi.
 	As to Claim 1, 10 and 18, Mortazavi discloses a method, comprising:  2receiving, by a computer system of an autonomous vehicle, a transferrable output 3layer for a neural network of the autonomous vehicle, the transferrable output layer comprising 4environment-specific actions for an infrastructure ([see at least Fig. 6, 0070 and 0104]);  5mapping, by the computer system, the transferrable output layer into an output 6layer of the neural network of the autonomous vehicle ([see at least Fig. 6, 0070, 0101 and 0104]);  7receiving, at the computer system, sensor data from a sensor of the autonomous 8vehicle( [see at least Fig. 6 and 0094]);  9classifying, by the neural network of the autonomous vehicle, the sensor data;  10and, 11determining, at the computer system, an output action based on the classification 12of the sensor data using the transferrable output layer ([see at least Fig. 6, 0070, 0077, 0101 and 0104]).  

1 As to Claim 2 and 14, Mortazavi discloses a method, wherein the sensor comprises a vision sensor ([see at least Fig. 4, 0027, 0042 and 0065]).  

1 As to Claim 3 and 11, Mortazavi discloses a method, wherein the neural network resides on an 2application-specific integrated circuit chip and the transferrable output layer of the neural 3network resides on a different chip ([see at least 0034]).  

1 As to Claim 5 and 17, Mortazavi discloses a method, wherein the transferrable output layer is received 2from the infrastructure and the infrastructure comprises a geofence area ([see at least 0083]).  

1 As to Claim 6, Mortazavi discloses a method, further comprising, 2executing, by the computer system, the output action ([see at least Fig. 6, 0070, 0077, 0101 and 0104]).  

1 As to Claim 7, Mortazavi discloses a method, further comprising:  2displaying, by the computer system, the output action on a visual display of the autonomous vehicle ([see at least 0041 and 0046]). 
22
As to Claim 8, Mortazavi discloses a method, further comprising: connecting, by the computing system, to a wireless network of the infrastructure;  3and 4requesting, by the computing system, the transferrable output layer from the 5infrastructure via the wireless connection ([see at Fig. 2, least Fig. 6, 0052 and 0081]).  

1 As to Claim 9, Mortazavi discloses a method, wherein mapping the transferrable output layer 2into the output layer of the neural network comprises:  3storing the environment-specific actions into a memory of the computer system;  4and 5configuring a field programmable gate array to map output actions of the neural 6network to the environment-specific actions ([see at least Fig. 6, 0070, 0077, 0101 and 0104]).  

23 As to Claim 12, Mortazavi discloses a system, wherein the one or more processors comprises a graphics processing unit ([see at least 0034 and 0041]).  

1 As to Claim 13, Mortazavi discloses a system, wherein the one or more processors comprises a 2field gate programmable array ([see at least 0035]).  

1 As to Claim 15, Mortazavi discloses a system, wherein the classification of the sensor data is 2based on conditions of a local environment ([see at least Fig. 6, 0028, 0049, 0070, 0077, 0101 and 0104]).  
 


24	As to Claim 20, Mortazavi discloses a system, wherein the received data comprises the autonomous vehicle model ([see at least 0029, 0070 and 0077]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 16 and 19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Mortazavi, in view of Zhang et al. [US 2021/0046977 A1], hereinafter referred to as Zhang.
	As to claims 4 and 16, Mortazavi discloses all of the limitations of claim 1 as stated above. Mortazavi does not explicitly disclose infrastructure comprises a parking garage. However Zhang teaches infrastructure comprises a parking garage ([see at least Fig. 1, Fig. 3, 0025 and 0026], “. A vehicle management system 312 can include a plurality of computing devices, sensors and network interfaces that permit the vehicle management system 312 to acquire data regarding a vehicle 110 and objects, determine commands to be communicated to a vehicle 110, and communicate the commands to vehicles 110 via a network interface. Vehicle management system 312 can be part of a traffic infrastructure system 100 that includes computing devices, sensors and network interfaces distributed throughout roadways, parking structures 302 and other areas subject to vehicular traffic.”). Both Mortazavi and Zhang illustrate similar methods in a autonomous vehicle communicates with infrastructure. Zhang on the other hand teaches a system that infrastructure comprises a parking garage.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Mortazavi system, to incorporate infrastructure comprises a parking garage, as taught by Zhang, for the purpose to efficiently control flow of traffic in and out of a parking structure.

1 As to Claim 19, Zhang discloses a system, wherein the sensor receives data comprising weather conditions of the local environment ([see at least 0023]).  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668